DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 1-12 and 20 directed to the apparatus for C3 hydrocarbon fractionation system in the response to the Requirement for Restriction/Election dated 03/04/2021, and all apparatus claims, are subsequently found allowable. Therefore, the withdrawn process claims 13-19 that include all the limitations or feature of the allowable product/apparatus clams(s) have been considered for rejoinder. The process claims 13-19 are considered allowable. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Asaf Batelman on September 30, 2021.  

The application has been amended as follows:
Claim 1
a product stream comprising cumene from a propylene feed and a benzene”

Claim 6
The system according to claim 1, wherein an amount of propylene in the top product of the C3 fractionation column is at least 99 vol%, based on a total volume of the top product of the C3 fractionation column.

Claim 7
The system according to claim 1, wherein an amount of propylene in the bottom product of the C3 fractionation column is 60-90 vol%, based on a total volume of the bottom product of the C3 fractionation column.

Claim 8
The system according to claim 1, wherein the alkylation reactor produces the of the alkylation reactor to produce a C3 lean product stream.

Claim 9
The system according to claim 8 

Claim 14
Lines 15-20, 
“feeding the C3 lean product stream to a 
feeding the bottom product from the benzene column to a 
feeding the bottom product from the cumene column to a 

Claim 16
Line 1, “The process according to claim 15 

Claim 17
Line 1, “The process according to claim 15 

Claim 20
The system according to claim 1, wherein an amount of propylene in the bottom product of the C3 fractionation column is 70-80 vol%, based on a total volume of the bottom product of the C3 fractionation column, and an amount of propylene in the top product of the C3 fractionation column is at least 99.5 vol%, based on a total volume of the top product of the C3 fractionation column.

Reasons for Allowance 
Applicants amended the claim 1 to further recite the limitation
“a distillation train comprising a benzene column, a cumene column, and a poly-isopropylbenzene column, wherein 
a product stream from the alkylation reactor is fed to the benzene column to produce a top product comprising benzene and a bottom product, 
the bottom product from the benzene column is fed to the cumene column to produce a top product comprising cumene and a bottom product, and
bottom product from the cumene column is fed to the poly-isopropylbenzene column to produce a top product comprising poly-isopropylbenzene, and
a transalkylation reactor to be fed with the top product from the poly-isopropylbenzene column and at least part of the top product from the benzene column, for producing a transalkylated product stream to be fed to the benzene column” as suggested in the previous Office action dated 07/27/2021.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. 
The concept of a C3 hydrocarbon fractionation system, comprising:
a)    a unit for providing a feed comprising propane and propylene;
b)    a C3 fractionation column for separating the feed to provide a top product richer in propylene than the feed and a bottom product leaner in propylene than the feed, wherein the bottom product comprises at least 50 weight % of propylene, based on a total weight of the bottom product; and

an alkylation reactor for producing cumene from a propylene feed and a benzene feed, wherein the propylene feed comprises the bottom product of the C3 fractionation column,
a distillation train comprising a benzene column, a cumene column, and a poly-isopropylbenzene column, wherein 
a product stream from the alkylation reactor is fed to the benzene column to 
produce a top product comprising benzene and a bottom product, 
the bottom product from the benzene column is fed to the cumene column to 
   produce a top product comprising cumene and a bottom product, and
bottom product from the cumene column is fed to the poly-isopropylbenzene column to produce a top product comprising poly-isopropylbenzene, and
a transalkylation reactor to be fed with the top product from the poly-isopropylbenzene column and at least part of the top product from the benzene column, for producing a transalkylated product stream to be fed to the benzene column, is considered novel. 
The process recited in claim 13 or claim 14 (and its dependent claims) is considered novel over cited/pertinent prior arts.
The closest prior art to Schultz (US 8,128,895 B2) discloses a system for producing cumene (Fig.1 - Fig. 3; col. 10, claim 1), comprising: (i) a unit for providing a feed comprising propane and propylene, such as a fluidized reactor zone (14, Fig. 1) (column 4, lines 14-20); (ii) a C3 fractionation column (22, Fig. 1) for separating feed into a propane/propylene containing stream (i.e., C3+ stream) (32, Fig. 1) and lighter components (34, Fig. 1) (column 5, lines 42-52); and (iii) a cumene production unit comprising an alkylation reactor (164, Fig. 1) for 
Other pertinent prior art to Ho et al. (US 5,847,253) disclose production of alkylaromatic hydrocarbons by the reaction of an aromatic feed hydrocarbon and an acyclic olefinic hydrocarbon (col. 1, lines 10-13), and further discloses an embodiment of reacting dry propylene feed having a purity of over 99.5 wt-% and a benzene-rich stream to produce cumene (col. 19, lines 14-17).
Other pertinent prior art to Paggini et al. (US 2002/0016520 A1) discloses an integrated process for the preparation of cumene which comprises dehydrogenating a stream of propane to propylene in a dehydrogenation unit and sending the stream leaving the dehydrogenation unit, containing 25-40% by weight of propylene, to an alkylation unit together with a stream of benzene with a molar ratio benzene/propylene ranging from 8 to 10 (Abstract; paragraphs [0010]-[0015]).
Other pertinent prior art to Zimmermann et al. (US 8, 563,793 B2) disclose processes utilizing the integration of (i) processes and the associated equipment used to purify and recover propylene from propane- and/or C4+-containing refinery hydrocarbon streams (Abstract) and further discloses processes for propylene production, and particularly those in which impure propane in refinery streams is separated from a purified propylene fraction, as the main product, and optionally other components (col. 2, lines 15-33).
The teachings of Schultz, Ho, Paggini and Zimmermann, alone or in a combination, does not provide any guidance which would lead one to construct the C3 hydrocarbon fractionation system as recited in claim 1 or claim 10 of claimed invention. 
Schultz, Ho, Paggini and Zimmermann, alone or in a combination, does not provide any guidance which would lead one to conduct the process recited in claim 13 or claim 14 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.